El Juez Asociado Se. Wolf,
emitió la opinión del tribunal.
Esta es mía moción para desestimar nna apelación en la que está envuelta la interpretación de la regla 59 del regla-mento de esta corte, la cual es como sigue:
“Expirado el término de noventa días desde la fecha en que se presentare el escrito de apelación, y no obstante las prórrogas con-cedidas por la corte inferior, el tribunal a discreción podrá deses-timar una apelación que no baya sido anteriormente registrada en este tribunal, mediante moción presentada al efecto, si se probare sa-tisfactoriamente que el apelante no ba proseguido su apelación con la diligencia debida o de buena fe, o que tal apelación es frívola.”
Los liechos principales en los cuales se funda el apelado son que después de radicar la apelante el escrito de apela-ción obtuvo cinco prórrog’as de treinta días cada una para radicar la exposición del caso en la corte inferior y que la transcripción de autos aún no ha sido archivada en esta corte. Ninguna otra falta de diligencia o mala fe ha sido imputada o probada. Sin considerar, por tanto, las excusas de la apelante, la cuestión es si estas continuas prórrogas constituyen negligencia. La cuestión no parece ser nueva. En el caso de Vega et al. v. Rodríguez, 19 D. P. R. 1003, resolvimos al considerar la regla 59, que cuando la corte or-denaba que se hicieran enmiendas a una exposición no podía considerarse negligente al apelante, y que el mero trans-curso de noventa días no era suficiente. El caso de Belaval v. Todd, 21 D. P. R. 441, fué uno en el cual habiendo sido interpuesta la apelación en mayo 24 de 1914, el apelante no solicitó las notas taquigráficas hasta junio 8, y no insistió *699en obtenerlas basta el mes de septiembre, después de las va-caciones, solicitando entonces nna nueva prórroga. Este tribunal resolvió que babía sido desplegada poca actividad, pero que los becbos no revelaban negligencia, citando el caso de Vega v. Rodríguez, supra. El caso de Bird v. Sucesión de López, 22 D. P. R. 169, se pronnncia en el mismo sentido.
Bajo estas circunstancias, la moción de desestimación debe ser declarada sin lugar.

Sin lugar la moción.

Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Aldrey, Hutcbison y Franco Soto.